DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7-10 each recite “the carrier layer” which lacks proper antecedent basis.  Claim 1 contains “at least one carrier layer”, and thus it is unclear which of the carrier layers are being referred to.
Claims 10 and 15 are additionally unclear, since they recite that the printing ink “is formed with a binding agent comprising a polycarbonate” which conflicts with SPEC.  The Specification states that polycarbonate derivatives are used (which are formed from polycarbonate but not polycarbonate themselves).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 13-14, 20, and 22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leopold et al. (EP 2,730,407) (See NPL for English Translation).
In respect to claims 1-2, 5, 20, and 22, Leopold et al. disclose a method for producing a security element comprising: providing a light-sensitive film (holographic film) 27 for formation of a first security feature (volume hologram) comprising at least one carrier layer 29, a light-sensitive function layer 28 in surface-to-surface contact therewith, and a protective layer 30 opposite the carrier layer 29 (0103; Fig. 2); the first security feature formed may be personalized/individualized (0101); and printing on an additional carrier layer 5 in which personalized/individualized information is printed, the light-sensitive film 27 forming a personalization layer 3 which is laminated to the additional carrier layer (Fig. 1).
In respect to claim 6, Leopold et al. disclose laminating the security element 3/5 together with at least one polymer layer 4 to form a security document (0099; Fig. 1).
In respect to claim 7-9 and 13-14 although unclear for the reasons stated above, Leopold et al. disclose that the additional carrier layer 5 is in contact with the at least one polymer layer 4 may both comprise polycarbonate (0018 & 0040).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 17-19, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Eichenberger et al. (US 2013/0207375) in view of Leopold et al. (EP 2,730,407) and Dausmann (EP 896,260), referenced via English Translation Dausmann (CA 2,244,018).
Eichberger et al. disclose a method of producing a security element comprising: providing a volume hologram layer 12 as a first security feature, wherein the volume hologram layer 12 may further comprise a carrier layer and a protective layer (0020-0021; Fig. 2); and printing 15 on the carrier layer (e.g. the bottom of the volume hologram) (0023; Figs. 1-2). Two inherencies are readily apparent to one of ordinary skill in the art: First, that the volume hologram layer must have been formed previously via exposing a light-sensitive film to form a “light sensitive function layer” (the volume hologram).  This is simply how a volume hologram is constructed, as exposure of a light sensitive layer is necessary to produce a hologram, at least as broadly claimed.  Second, that the volume hologram “light sensitive function layer” with both a carrier layer and protective layer, will be ordered from the top as protective layer, “light sensitive function layer”, and carrier layer.  This is intrinsic in the use of a protective layer, which is needed at the top wherein the volume hologram is exposed.  Similarly, the carrier layer is at the bottom, since it doesn’t need protection.   Thus the printing 15 is on the carrier layer (bottom).


Eichenberger discloses that the first and second security features (volume hologram and printing) may be used with a banknote (as shown in Figures) or alternatively as identification document (0001), which one of ordinary skill would glean that the security information is personalized.  Regardless, Leopold et al. teach a very similar method of creating a security document wherein both printing information and holographic information are personalized/individualized (see above).  It would have been obvious to provide both security features taught in Eichenberger as personalized/individualized information as taught by Leopold et al. to personalize or individualize the document as is an aim in Eichenberger for use with an identification document. 
Eichenberger disclose the claimed invention as detailed above, but do not explicitly recite a method of exposing a light sensitive film with a pattern to form a security feature (volume hologram) (or fixing of the light exposed light sensitive film), however Dausmann, which is cited by the present application (SPEC, 0092), teaches methods of exposing and fixing light sensitive films to form volume holograms.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing exposure to a light-sensitive film and subsequent fixing, to form a volume hologram.

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leopold et al. (EP 2,730,407) in view of Bier et al. (US 5,648,414).
Leopold et al. substantially disclose the claimed invention including that the printing ink may be provided on a polycarbonate substrate but do not disclose the chemical compounds of the printing ink, however, Bier et al. teach providing a polycarbonate derivative ink, based on geminally disubstituted dihydroxydipehnyl cycloalkanes (Col. 1, 36-40).  It would have been obvious to form the printing ink taught in Leopold et al. as based on geminally disubstituted dihydroxydipehnyl cycloalkanes, to allow the inks to bind to the substrate even under high heat (Col. 1, 9-30).
Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Leopold et al. has been newly applied as a 35 USC 102 rejection, and has been added to the 35 USC 103 rejection, as motivation to provide the amended features.
Although some 35 USC 112 issues have been clarified, claims 7-16 remain unclear.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637